                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES - GENERAL

CASE NO.: 2:19−cv−02368−R−JPR                                  DATE: June 21, 2019

TITLE:       James Shayler v. Albert P. Vera et al

PRESENT: HON. MANUEL L. REAL, UNITED STATES DISTRICT JUDGE
            Christine Chung                                      N/A
             Deputy Clerk                                   Court Reporter
ATTORNEYS PRESENT FOR PLAINTIFFS:             ATTORNEYS PRESENT FOR DEFENDANTS:

               Not Present                                    Not Present

PROCEEDINGS:          ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                      PROSECUTION

    Plaintiff is hereby ordered to show cause in writing by not later than June 27, 2019
why this action should not be dismissed for lack of prosecution.
    The court will consider the filing of the following as an appropriate response to this
OSC, on or before the above date:
         - Plaintiff's request for entry of default
         - Answer by the defendant(s) or responsive pleading
     In the event both documents are filed before the above date, the answer will take
precedence.
      In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7-15, no oral argument on this Order to Show Cause will be heard unless ordered by the court.
The Order will stand submitted upon the filing of the response to the Order to Show Cause.
Failure to timely respond to the Court's Order will result in the dismissal of the action.
     IT IS SO ORDERED.




MINUTES FORM II                                                     Initials of Deputy Clerk: cch
CIVIL - GEN
